Title: To John Adams from John Jay, 27 July 1794
From: Jay, John
To: Adams, John



Dear Sir
London 27 July 1794—

Docr. Edwards of Philada. will be so obliging as to take charge of this Letter. I regret that he & Mrs. Edwards leave this peace so soon—. You will find him a Gentleman of extensive Information.—He has visited the greater part of this Kingdom, and paid particular attention to the Husbandry of it.—Permit me to introduce him to You.
I have heard, and wish it may be true, that your Son is appointed to Holland. He will there meet with many of your friends. His Talents, Education, & attention to Business promise Utility to his Country, Honor to himself, and Satisfaction to You—That all these Prospects may be realized is the sincere wish of / Dear Sir your most obt. & hble Servt.

John Jay——